ORDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of JOSEPH F. McGOWAN, JR., formerly of CHERRY HILL, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from the practice of law since September 20, 2012, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and JOSEPH F. McGOW-AN, JR., through his counsel, having agreed that respondent lacks the capacity to engage in the practice of law or assist in his own defense in pending disciplinary proceedings and should be transferred to disability inactive status in accordance with Rule 1:20— 12(e);
And good cause appearing;
It is ORDERED that JOSEPH F. McGOWAN, JR., is hereby transferred to disability inactive status pursuant to Rule 1:20— 12(e), effective immediately, and until the further Order of the Court; and it is further
ORDERED that JOSEPH F. McGOWAN, JR., is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status, and it is further
ORDERED that pursuant to Rule 1:20—12(e), all disciplinary proceedings against respondent shall be deferred during the period that JOSEPH F. McGOWAN, JR., remains on disability inactive status, and until further Order of the Court; and it is further
*175ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOSEPH F. McGOWAN, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that JOSEPH F. McGOWAN, JR., comply with Rule 1:20-20 governing incapacitated attorneys.